
	
		III
		112th CONGRESS
		1st Session
		S. RES. 12
		IN THE SENATE OF THE UNITED STATES
		
			January 5, 2011
			Mr. Udall of Colorado
			 (for himself, Mr. Durbin, and
			 Mrs. Shaheen) submitted the following
			 resolution; which was referred to the Committee on Rules and
			 Administration
		
		RESOLUTION
		To amend the Standing Rules of the Senate
		  to reform the filibuster rules to improve the daily process of the
		  Senate.
	
	
		Whereas the Senate has operated under the cloture rules
			 for many decades;
		Whereas there has been a marked increase in the use of the
			 filibuster in recent years;
		Whereas sweeping, monumental legislation affecting
			 economic recovery, reform of the healthcare system, reform of the financial
			 regulatory system, and many other initiatives all were enacted in the 111th
			 Congress after overcoming filibusters;
		Whereas both parties have used the filibuster to prevent
			 the passage of controversial legislation and confirmation of qualified
			 nominees;
		Whereas the Senate rules regarding cloture serve the
			 legitimate purpose of protecting the rights of the minority;
		Whereas there are many areas where the rules of the Senate
			 have been abused, and can make way for changes that will improve the daily
			 process of the Senate; and
		Whereas bipartisan cooperation can overcome nearly any
			 obstacle in the United States Senate, changing the Senate rules must also be
			 done with bipartisan cooperation: Now, therefore, be it
		
	
		1.Changing vote
			 threshold to present and votingThe second undesignated subparagraph of
			 paragraph 2 of rule XXII of the Standing Rules of the Senate is amended by
			 striking duly chosen and sworn and inserting present and
			 voting.
		2.Motions to
			 proceedParagraph 2 of rule
			 VIII of the Standing Rules of the Senate is amended to read as follows:
			
				2.Debate on a motion to proceed to the
				consideration of any matter, and any debatable motion or appeal in connection
				therewith, shall be limited to not more than 4 hours, to be equally divided
				between, and controlled by, the majority leader and the minority leader or
				their designees except for—
					(1)a motion to proceed to a proposal to change
				the Standing Rules which shall be debatable; and
					(2)a motion to go into executive session to
				consider a specified item of executive business and a motion to proceed to
				consider any privileged matter which shall not be
				debatable.
					.
		3.No filibuster
			 after complete substitute is agreed toParagraph 2 of rule XXII of the Standing
			 Rules of the Senate is amended by inserting at the end the following:
			
				If a complete substitute amendment for a
				measure is agreed to after consideration under cloture, the Senate shall
				proceed to a final disposition of the measure without intervening action or
				debate except one quorum call if
				requested.
				.
		4.No filibuster
			 related to committees on conferenceRule XXVIII of the Standing Rules of the
			 Senate is amended by inserting at the end the following:
			
				10.(a)Upon the majority leader making a motion to
				disagree with a House amendment or amendments or insist on a Senate amendment
				or amendments, request a conference with the House, or agree to the conference
				requested by the House on the disagreeing votes of the two Houses, and that the
				chair be authorized to appoint conferees on the part of the Senate, debate on
				the motion, and any debatable motion or appeal in connection therewith, shall
				be limited to not more than 4 hours, to be equally divided between, and
				controlled by, the majority leader and the minority leader or their
				designees.
				(b)A motion made by the majority leader
				pursuant to subparagraph (a) shall not be divisible and shall not be subject to
				amendment.
				.
		5.Time
			 preclotureParagraph 2 of rule
			 XXII of the Standing Rules of the Senate is amended—
			(1)in the first
			 subparagraph of paragraph 2, by striking one hour after the Senate meets
			 on the following calendar day but one and inserting 24 hours
			 after the filing of the motion; and
			(2)in the third
			 undesignated paragraph, by striking the second sentence and inserting
			 Except by unanimous consent, no amendment shall be proposed after the
			 vote to bring the debate to a close, unless it had been submitted in writing to
			 the Journal Clerk 12 hours following the filing of the cloture motion if an
			 amendment in the first degree, and unless it had been so submitted at least 1
			 hour prior to the beginning of the cloture vote if an amendment in the second
			 degree..
			6.Division of time
			 postclotureThe fourth
			 undesignated subparagraph of paragraph 2 of rule XXII of the Standing Rules of
			 the Senate is amended by inserting (to be equally divided between the
			 majority and the minority) after thirty hours of
			 consideration.
		7.Eliminating
			 debate time postcloture on nominationsThe second undesignated paragraph of
			 paragraph 2 of rule XXII of the Standing Rules of the Senate is amended by
			 inserting at the end the following: If the matter on which cloture is
			 invoked is a nomination, the Senate shall immediately proceed to vote on final
			 disposition of the nomination upon invoking cloture on the nomination under
			 this paragraph..
		8.Allowing
			 committees to meet without consentParagraph 5 of rule XXVI of the Standing
			 Rules of the Senate is amended by—
			(1)striking subparagraph (a); and
			(2)redesignating subparagraphs (b) through (e)
			 as subparagraphs (a) through (d), respectively.
			9.Reading of
			 amendmentsParagraph 1 of rule
			 XV of the Standing Rules of the Senate is amended by inserting at the end the
			 following:
			
				(c)The reading of an amendment may be waived
				by a nondebatable motion if the amendment has been printed in the Congressional
				Record and available for at least 24 hours before the
				motion.
				.
		10.Allowing
			 amendments when amendments pending by a limited motionRule XV of the Standing Rules of the Senate
			 is amended by adding at the end the following:
			
				6.(a)If an amendment is pending and except as
				provided in subparagraph (b), a nondebateable motion shall be in order to set
				aside any pending amendments in order to offer another germane amendment. No
				Senator shall offer more than 1 such motion in any calendar day and the Senate
				shall consider not more than 5 such motions in any calendar day.
				(b)(1)A nondebateable motion shall be in order to
				waive the requirement of germaneness under subparagraph (a).
					(2)A waiver motion under this subparagraph
				shall require three-fifths of the Senators duly chosen and sworn.
				(c)An affirmative vote of three-fifths of the
				Senators duly chosen and sworn shall be required to sustain an appeal of a
				ruling by the chair on a point of order raised under this
				paragraph.
				.
		
